 
 
I 
111th CONGRESS
1st Session
H. R. 3924 
IN THE HOUSE OF REPRESENTATIVES 
 
October 26, 2009 
Mrs. Blackburn introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit the Federal Communications Commission from further regulating the Internet. 
 
 
1.Short titleThis Act may be cited as the Real Stimulus Act of 2009. 
2.Limitation on authority of the FCC 
(a)In generalThe Federal Communications Commission shall not propose, promulgate, or issue any regulations regarding the Internet or IP-enabled services. 
(b)ExceptionThe limitation set forth in this section shall not apply to any regulations that the Commission determines necessary— 
(1)to prevent damage to the national security of the United States; 
(2)to ensure the public safety; or 
(3)to assist or facilitate any actions taken by a Federal or State law enforcement agency.  
(c)Rule of constructionNothing in this section shall be construed to supersede, repeal, or negate any regulations regarding the Internet or IP-enabled services that were in effect on the day before the date of enactment of this Act, including any regulations established pursuant to the Communications Assistance for Law Enforcement Act (47 U.S.C. 1001 note). 
(d)General principlesCongress finds that— 
(1)the Internet and all IP-enabled services are services affecting interstate commerce; and 
(2)such services are not be subject to the jurisdiction of any State or municipal locality. 
 
